     Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 1 of 51




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


NILAB RAHYAR TOLTON et al., on                  )
behalf of themselves and all others similarly   )
situated,                                       ) No. 1:19-cv-00945-RDM
                                                )
Plaintiffs,
                                                )
v.
                                                JURY
                                                )    TRIAL DEMANDED
JONES DAY, a General Partnership,               )
Defendant.                                      )
                                                )
                                                )


               PLAINTIFFS’ AMENDED MEMORANDUM IN SUPPORT
         OF THEIR AMENDED MOTION FOR CONDITIONAL CERTIFICATION
                  OF AN EQUAL PAY ACT COLLECTIVE ACTION
                       AND AUTHORIZATION OF NOTICE
          Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 2 of 51




                                                      TABLE OF CONTENTS


I.   INTRODUCTION ................................................................................................................... 1

II. FACTUAL BACKGROUND.................................................................................................. 4

     1.        All Members of the Collective Challenge the Same Centralized Compensation Policy

     Set by Managing Partner Brogan. .................................................................................................... 4

     2.        All Associates Have Their Compensation Determined by Managing Partner Brogan

     Through the Same Compensation Process. ..................................................................................... 5

     3.        Jones Day Repeatedly Emphasizes that Managing Partner Brogan Makes Compensation

     Decisions. ..........................................................................................................................................10

     4.        Representative Plaintiffs and Members of the Collective Testified Managing Partner

     Brogan Makes Compensation Decisions. ..................................................................................... 11

     5.        Under this Policy, Men are Paid More than Women for Substantially Equal Work. ..... 13

          a.     Initial Comparator Data Shows Female Associates are Paid Less than Male

          Comparators. ...................................................................................................................... 13

          b.     Anecdotal Evidence Confirms Jones Day Pay Women Less than Men Performing

          Substantially Equal Work. ................................................................................................. 18

          c.     Jones Day’s Pay Secrecy and No Whining Policies Further Indicates that the Firm

          Pays Women Less than Men Performing Substantially Equal Work. ............................... 20

     6.        At the decertification stage, Plaintiffs will be able to rely on statistical evidence to

     establish compensation disparities, because all associates at Jones Day perform substantially

     equal work within the same establishment. .................................................................................. 21

          a.     Plaintiffs Point to Evidence Showing they Performed Substantially Equal Work as

          Male Associates. ................................................................................................................ 21

                                                                            i
           Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 3 of 51




           b.     Associates at Jones Day Perform Substantially Equal Work. .................................... 22

           c.     Evidence to Date Indicates that, at the Merits Stage, Plaintiffs Will Show that Jones

           Day Operates as a Single Establishment. ........................................................................... 23

III. LEGAL STANDARD ........................................................................................................... 25

      1.        The Inquiry as to Whether Plaintiffs are Similarly Situated is a Low Bar. ...................... 28

      2.        Plaintiffs’ Evidentiary Burden at Stage One is Typically Satisfied by Pleadings and

      Declarations Alone. .......................................................................................................................... 30

      3.        Courts Disregard Defendants’ Competing Evidence at Stage One. .................................. 30

      4.        Questions of Individualized Inquiries are Deferred. ............................................................ 32

IV. ARGUMENT......................................................................................................................... 33

V. RELIEF REQUESTED ......................................................................................................... 42




                                                                         ii
        Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 4 of 51




                                                TABLE OF AUTHORITIES
Cases

Ameritech Ben. Plan Comm. V. Commc’n Workers of Am., 220 F.3d 814 (7th Cir. 2000) .......... 25

Ayala v. Tito Contractors, 12 F. Supp. 3d 167 (D.D.C. 2014) ............................................... 30, 39

Barrett v. Forest Labs, Inc., No. 12 cv. 5224 (RA)(MHD), 2015 WL 5155692 (S.D.N.Y. Sept. 2,

  2015)................................................................................................................................... passim

Blount v. U.S. Sec. Assocs., 945 F. Supp. 2d 88, 92 (D.D.C. 2013) ...................................... passim

Bradley v. Vox Media, Inc., No. CV 17-1791, 2019 WL 1060804 (D.D.C. Mar. 6, 2019) ... passim

Brinkley-Obu v. Hughes Training, Inc., 36 F.3d 336 (4th Cir. 1994)........................................... 21

Castillo v. P&R Enters., Inc., 517 F. Supp. 2d 440 (D.D.C. 2007) .............................................. 42

American Pipe & Constr. v. Utah, 414 U.S. 538 (1974) ................................................................ 2

Chapman v. Fred’s Stores of Tenn., Inc., 2:08-cv-1247–HGD, 2013 WL 1767791 (N. D. Ala.

  Mar. 15, 2013), report & rec. adopted, No. 2:08–cv–01247–HGD, 2013 WL 1760000 (N.D.

  Ala. Apr. 22, 2013).................................................................................................................... 41

Chase v. AIMCO Props., L.P., 374 F. Supp. 2d 196 (D.D.C. 2005) ............................................ 31

Clay v. Howard Univ., 128 F. Supp 3d 22 (D.D.C. 2015) ............................................................ 21

Coates v. Farmers Grp., Inc., No. 15-CV-01913-LHK, 2015 WL 8477918 (N.D. Cal. Dec. 9,

  2015)................................................................................................................................... passim

Crawford v. ExlService.com, LLC, No. 16 Civ. 9137 (LAP), 2019 WL 5887214 (S.D.N.Y. Nov.

  12, 2019).............................................................................................................................. 33, 37

Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d 638 (S.D.N.Y. 2010) ............................ 27

Diaz v. S&H Bondi’s Dep’t Store, No. 10 Civ. 7676(PGG), 2012 WL 137460

  (S.D.N.Y. Jan. 18, 2012)…………………………………………………………..………29, 40

Dinkel v. MedStar Health, Inc., 880 F. Supp. 2d 49 (D.D.C. 2012) ............................................. 28

                                                                      iii
         Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 5 of 51




Earl v. Norfolk State Univ., No. 2:13CV148, 2014 WL 6608769 (E.D. Va. Nov. 18, 2014)…26,

   29, 41

Ebbert v. Nassau County, No. 05-CV-5445, 2007 WL 2295581 (E.D.N.Y. Aug. 9, 2007)…28, 41

Freeman v. Medstar Health Inc., 187 F. Supp. 3d 19 (D.D.C. 2016) ................................... passim

Galloway v. Chugach Gov’t Servs., Inc., 263 F. Supp. 3d 151 (D.D.C. 2017) ..................... passim

Grumbine v. United States, 586 F. Supp. 1144 (D.D.C. 1984)............................................... 33, 38

Harris v. Med. Transp. Mgmt., Inc., 317 F. Supp. 3d 421 (D.D.C. 2018) ................................ 2, 34

Hoffman-LaRoche, 493 U.S. 165 .............................................................................................. 1, 25

Hunter v. Sprint Corp., 346 F. Supp. 2d 113 (D.D.C. 2004) ........................................................ 42

Ingram v. Brink’s, Inc., 414 F.3d 222 (1st Cir. 2005) .................................................................. 21

Kassman v. KPMG LLP, No. 11 Civ. 3743, 2014 WL 3298884 (S.D.N.Y. July 8, 2014) .... passim

McKinney v. United Stor-All Ctrs., Inc., 585 F. Supp. 2d 6 (D.D.C. 2008) ................................. 32

Meyer v. Panera Bread Co., 344 F. Supp. 3d 193 (D.D.C. 2018) .................................... 26, 32, 42

Moore v. Publicis Groupe SA, No. 11 Civ. 1279 (ALC)(AJP), 2012 WL 2574742 (S.D.N.Y. June

   29, 2012)............................................................................................................................. passim

Morris v. Lettire Const., Corp., 896 F. Supp. 2d 265 (S.D.N.Y. 2012) ....................................... 31

Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010) ...................................................................... 27

Rehwaldt v. Elec. Data Sys. Corp., No. 95–876, 1996 WL 947568 (W.D.N.Y. Mar. 28, 1996) . 41

Rochlin v. Cincinnati Ins. Co., No. IP00-1898, 2003 WL 21852341 (S.D. Ind. July 8, 2003) .... 41

Scott v. Chipotle Mexican Grill, Inc., 954 F.3d 502 (2d Cir. 2020) ............................................. 26

Smith v. Merck & Co., Inc., No. CV 13-2970, 2016 WL 1690087 (D.N.J. Apr. 27, 2016) ......... 41

Spencer v. No Parking Today, Inc., No. 12 Civ. 6323, 2013 WL 1040052 (S.D.N.Y. Mar. 15,

   2013)……………………………………………………………………………………….28, 31



                                                                      iv
          Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 6 of 51




Stephens v. Farmers Rest. Grp., 291 F. Supp. 3d 95 (D.D.C. 2018) ..................................... passim

Thompson v. Sawyer, 678 F.2d 257 (D.C. Cir. 1982) ................................................................... 25

Viriri v. White Plains Hosp. Med. Ctr., 320 F.R.D. 344 (S.D.N.Y. 2017) ..................................... 2

Wellens v. Daiichi Sankyo, Inc., No. 13–cv–0058–WHO, 2014 WL 2126877 (N.D. Cal. May 22,

   2014).......................................................................................................................................... 40

Statutes

29 C.F.R. § 1620.14 ...................................................................................................................... 37

29 U.S.C. § 216 ...................................................................................................................... passim

29 U.S.C. §§ 206 ................................................................................................................... 1, 3, 25

29 U.S.C. §§ 216(b), 256 ............................................................................................................ 1, 2

Rules

Fed. R. Civ. P. 15 ............................................................................................................................ 1

Other Authorities

“Legal Eagles: Stephen Brogan,” WASHINGTON LIFE MAGAZINE (May 9, 2018),

   http://washingtonlife.com/2018/05/09/legal-eagles-stephen-brogan/ (last visited June 9, 2020)

   ................................................................................................................................................... 11

About Us: One Firm Worldwide, JONES DAY, https://www.jonesdaycareers.com/en/our-values

   (last viewed on June 9, 2020) .............................................................................................. 23, 38

Annual Report to Congress on White House Office Personnel, Executive Office of the President

   (June 30, 2017), www.whitehouse.gov/sites/whitehouse.gov/files/docs/disclosures/07012017-

   report-final.pdf .......................................................................................................................... 18




                                                                           v
        Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 7 of 51




Matthew Huisman, Q&A: Jones Day’s Gregory Shumaker, THE BLOG OF LEGAL TIMES (June 18,

  2013), https://legaltimes.typepad.com/blt/2013/06/qa-jones-days-gregory-shumaker.html (last

  visited June 7, 2020).................................................................................................................. 35




                                                                   vi
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 8 of 51




I.     INTRODUCTION

       Named Plaintiffs Nilab Rahyar Tolton, Andrea Mazingo, Meredith Williams, Saira Draper,

Katrina Henderson, and Jaclyn Stahl (“Named Plaintiffs” or “Plaintiffs”)1 were employed by

Defendant Jones Day (“Jones Day”) as associates in three of the firm’s offices across the country.

Plaintiffs allege that Jones Day paid them and similarly situated female associates less than male

associates performing substantially equal work, in violation of the Equal Pay Act (“EPA”), 29

U.S.C. §§ 206(d), 216(b). They allege that this outcome resulted from Jones Day’s uniformly

applied compensation policy and, below, set forth more than a “modest factual showing” that other

female associates “may be similarly situated” with respect to the policy. Plaintiffs therefore

respectfully request that this Court conditionally certify this collective action and direct the

dissemination of notice of the pendency of this action pursuant to 29 U.S.C. § 216(b).

       Equal Pay Act claims, like claims under the Fair Labor Standards Act (“FLSA”), are

subject to a two-stage certification process. The first stage, called conditional certification, is

determined early in the case to enable potential members of the collective action to affirmatively

“opt-in” to become part of the suit. 29 U.S.C. §§ 216(b), 256. As the Supreme Court has explained,

the purpose of the opt-in provisions of § 216(b) “depend[s] on employees receiving accurate and

timely notice concerning the pendency of the collective action, so that they can make informed

decisions about whether they participate.” Hoffman-La Roche v. Sperling, 493 U.S. 165, 170

(1989). To achieve this benefit, however, early authorization of the notice is necessary. Unlike



1
  While this Court dismissed the individual Equal Pay Act claims of Plaintiffs Tolton, Stahl, and
Mazingo, this dismissal was without prejudice. Dkt. 110 (Order) at 88. Plaintiffs intend to move
to reinstate these claims. See Fed. R. Civ. P. 15. Regardless, however, the Court may consider
record evidence related to these plaintiffs, as members of the proposed collective. See Blount v.
U.S. Sec. Assocs., 945 F. Supp. 2d 88, 92 (D.D.C. 2013) (considering declarations from members
of the proposed collective who were not named plaintiffs). For ease of reference, Plaintiffs refer
to Named Plaintiffs whose EPA claims were not dismissed as “Representative Plaintiffs.”
                                                1
       Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 9 of 51




claims certified under Federal Rule of Civil Procedure 23, the statute of limitations continues to

run on each plaintiff’s Equal Pay Act claim until that plaintiff files a consent to join the

conditionally certified collective action. 29 U.S.C. § 256(b); see Harris v. Med. Transp. Mgmt.,

Inc., 317 F. Supp. 3d 421, 425–26 (D.D.C. 2018); Stephens v. Farmers Rest. Grp., 291 F. Supp.

3d 95, 120 (D.D.C. 2018) (“The filing of the complaint does not toll the limitations period for opt-

in plaintiffs’ FLSA claims; the statute of limitations continues to run until they affirmatively join

the action.”); cf. American Pipe & Constr. v. Utah, 414 U.S. 538, 554 (1974) (tolling the statute

of limitations for class claims certified under Rule 23).2 Indeed, the very benefits intended under

§ 216(b)—enabling employees to join together to vindicate their rights and judicial economy—

will disappear if opt-in plaintiffs do not receive notice of a lawsuit before the statute of limitations

expires on their claims.




2
  This Court has previously ordered that the EPA claims of potential members of the collective be
equitably tolled from December 18, 2019 to thirty days after the Court’s ruling on the Defendant’s
Rule 12(c) Motion. See December 27, 2019 Minute Order. The Court ruled on Defendant’s Rule
12(c) Motion on May 19, 2020, thus extending equitable tolling until June 18, 2020. Dkt. 110
(Order). In the proposed Order, Plaintiffs respectfully request additional tolling until the close of
any opt-in period or to thirty days after the Court’s ruling on the conditional certification motion,
whichever is later. See Harris v. Med. Transp. Mgmt., Inc., 317 F. Supp. 3d 421, 425–26 (D.D.C.
2018) (granting equitable tolling when the court stayed the plaintiffs’ motion for conditional
certification until resolution of the defendant’s motion to dismiss); Viriri v. White Plains Hosp.
Med. Ctr., 320 F.R.D. 344, 355–56 (S.D.N.Y. 2017) (granting equitable tolling from the date the
conditional certification motion was briefed to the date—seven months later—that the motion was
decided); McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 445 (S.D.N.Y. 2012) (tolling
from the date the motion for conditional certification was filed to when it was decided).
                                                   2
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 10 of 51




       Conditional certification is appropriate here.3 The standard the Court applies at this

conditional certification stage is lenient and Plaintiffs’ burden is minimal.4 Plaintiffs need make

only a “modest factual showing” that a potential class of plaintiffs exists who “may be similarly

situated” to the Named Plaintiffs. Bradley v. Vox Media, Inc., No. CV 17-1791, 2019 WL 1060804,

at *2–3 (D.D.C. Mar. 6, 2019) (quoting Freeman v. Medstar Health Inc., 187 F. Supp. 3d 19, 29

(D.D.C. 2016)). Thus, plaintiffs need offer only “some evidence . . . of a factual nexus between

the manner in which the employer’s alleged policy affected a plaintiff and the manner in which it

affected other employees.” Galloway v. Chugach Gov’t Servs., Inc., 263 F. Supp. 3d 151, 156

(D.D.C. 2017) (Moss, J.) (internal quotation omitted).

       Plaintiffs satisfy this standard. As this Court recognized in denying Jones Day’s motion to

dismiss class claims, Plaintiffs offer evidence that, across offices, practice groups, and class years,

all associates are subjected to a common compensation practice that results in women earning less

than men for substantially equal work.5 All Plaintiffs and members of the proposed collective are

challenging the same compensation policy, under which every associate’s compensation is

determined in a centralized “black box.” All associates nationwide have their compensation

determined by Managing Partner Stephen J. Brogan, in consultation with only two senior partners

he tapped to assist him, Traci Lovitt and Michael Shumaker. Plaintiffs and members of the




3
  Pursuant to their obligations under Local Rule 7(m), counsel for Plaintiffs met and conferred
over email with counsel for Defendant on December 2, 2019. Counsel for Jones Day confirmed
that Defendant would not agree to the relief requested, namely that the parties stipulate to
conditional certification under the EPA, 29 U.S.C. §§ 206(d), 216(b), so that notice of collective
action may be issued to all female associates who worked for Jones Day since April 3, 2016.
4
  As explained below, this standard applies even where, as here, some discovery has occurred. See
supra n. 26.
5
  See Dkt. 110 (Order at 69–71) (explaining that Representative Plaintiffs Williams, Draper, and
Henderson alleged that they had been paid less than male comparators for substantially equal
work).
                                                  3
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 11 of 51




proposed collective all allege that this compensation policy results in Jones Day paying women

less than men in jobs requiring substantially equal work. At this current stage––before the

completion of discovery into Jones Day’s policies and practices and before Jones Day has

produced firm-wide compensation data––Plaintiffs present evidence demonstrating that Jones

Day’s compensation policies apply to all members of the collective, regardless of their

geographical location, class year, or practice group. Allegations in the Third Amended Complaint

(“TAC”), deposition testimony of the Plaintiffs and Rule 30(b)(6) deponents, and document

discovery to date, establish, for purposes of issuing conditional certification notice, that similarly

situated female associates are or have been subjected to the same discriminatory pay disparity as

the Representative Plaintiffs. Accordingly, Plaintiffs respectfully request the Court conditionally

certify the collective and authorize notice to female associates who have been employed at Jones

Day since April 3, 2016, or three years prior to the filing of this litigation.

II.     FACTUAL BACKGROUND

        A.      Plaintiffs Bring the Proposed Collective Action on Behalf of All Female
                Associates at Jones Day.

        Plaintiffs seek authorization of collective action notice to female associates who have been

employed at Jones Day since April 3, 2016, three years before the filing of this Complaint. Upon

information and belief, hundreds of individuals meet this definition.

        B.      The Representative Plaintiffs and Members of the Collective Action are
                Similarly Situated With Respect to their Claims.

                    1. All Members of the Collective Challenge the Same Centralized
                       Compensation Policy Set by Managing Partner Brogan.

        All members of the proposed collective challenge the same centralized compensation

process, which renders the Representative Plaintiffs similarly situated to female associates

nationwide. At Jones Day, compensation for every associate in its eighteen U.S. offices is

                                                   4
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 12 of 51




determined in a “black box” centralized system led by Managing Partner Brogan. See Ex. G,

Evaluation & Compensation Timeline (January 2017) (JD_02202859); Ex. H, Evaluation and

Compensation Timeline (February 2015) (JD_02205957). This uniform policy is heavily regulated

by the highest levels of firm management and culminates in Managing Partner Brogan reviewing

and finalizing all associate salaries and making any alterations he so chooses. Managing Partner

Brogan has tapped two high-level partners to assist him with this process: Partners Shumaker and

Lovitt, who together are co-heads of the “associate evaluation process.” See Ex. I, Lovitt Dep. at

30:24–31:10;     48:10–13     (explaining   that       Partner   Shumaker   reviews    compensation

recommendations and that Managing Partner Brogan later tasked Partner Lovitt with reviewing

the compensation recommendations as part of the “associate evaluation process” department); id.

at 266:2–4 (same). Managing Partner Brogan had the sole discretion to select the individuals

tapped to assist him with this process and to decide the scope of their involvement. See id. at 48:10–

31; 265:16–266:4 (explaining that in 2016, Managing Partner Brogan appointed Partner Lovitt as

co-head of this process with Partner Shumaker); see also Ex. J, Firm Manual at 3–4

(JD_00002299) (describing that the firm-wide Administrative Partner, which is currently Partner

Shumaker, “undertakes other projects at the direction of the Managing Partner”). Managing

Partner Brogan’s authority is so complete that he was able to disregard recommendations from

Partner Lovitt, who prepared a detailed memorandum identifying deficiencies in the compensation

and evaluation process. See Ex. OO, December 5, 2016 Email (JD_02209816) (Managing Partner

Brogan explaining he was not adopting recommendations made by Partner Lovitt).

                   2. All Associates Have Their Compensation Determined by Managing Partner
                      Brogan Through the Same Compensation Process.

       Partners Brogan, Shumaker, and Lovitt are involved in all associate compensation

decisions, nationwide, regardless of geography or practice group. At the first stage of the

                                                   5
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 13 of 51




compensation process, centralized firm management provides the eighteen office Partners-in-

Charge (“PICs”) the same instructions, forms, information, and timeline for completing initial

salary recommendations. The firm specifically instructs PICs that they are to make

“recommendations” and notes that they will not make final salary decisions. See Ex. O April 26,

2016 Shumaker Compensation Memo (JD_02206484) (repeatedly stating that PICs are providing

“salary recommendations” and directing PICs to provide recommendations by a certain date “in

order to meet the schedule necessary to obtain Manager Partner approval”); Ex. P, Compiled

Shumaker Compensation Memos (JD_02206486, JD_02209838, JD_02206481) (showing that

similar memos were sent in 2015, 2017, and 2018). The firm also directs PICs to submit initial

salary recommendations using the same uniform criteria for each office, informing all PICs that

their recommendation for each associate’s compensation should reflect “his or her level of

professional achievement, productivity and potential for meaningful growth and advancement”

and that “[w]hile we have not adopted arbitrary hours requirements, each lawyer’s productivity

should be an important factor in making compensation adjustments.” Id. Indeed, in directing PICs

to make salary recommendations, the firm explains that high-performing associates should be paid

“compensation comparable to what high performing associates would make at competitive firms

taking bonus possibilities into account” and that “[c]ompensation should be held flat—or

decreased—for those who are stagnant and not advancing with peers.” Id. Finally, the firm

requires PICs to consider each office’s firm-wide

                                                          . Id.; see also Ex. I, Lovitt Dep. 285:15–

287:11. This policy is uniform for all U.S. associates.

       In submitting their initial salary recommendations, PICs also receive a “salary worksheet”

to review and complete; the worksheet includes the same information for each associate in the



                                                 6
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 14 of 51




PIC’s office, including the associates’ billing rates, current compensation, billable and non-billable

hours, and office and practice ratings and any rankings for the past evaluation cycle.6 Office and

practice “ratings” refer to numeric performance ratings of 1 through 5 that each PIC and practice

group assigns to each associate. See Ex. Q, February 16, 2017 Email (JD_02205077) (describing

the rating process).

        Each of the eighteen U.S. offices provides ratings for all associates in their offices,

regardless of practice group, and each one of the twenty-one practice groups provide ratings for

all associates in their practice groups, regardless of the office. Id. “Rankings” refer to forced

rankings that Jones Day requires office and practice group leaders to complete for senior

associates. Id.

        The firm directs PICs to review—and make their compensation adjustments consistent

with—the firm’s evaluation materials.7 These evaluation materials include a narrative description




6
  See, e.g., Ex. R, April 26, 2016 Atlanta Non-Partner Compensation Email (JD_02205792)
(attaching this information and instructing PICs to provide salary recommendations by a certain
date); Ex. S, 2016 Atlanta Salary Worksheet (JD_02205793) (indicating PICs provide initial salary
recommendations). Jones Day sends identical emails and worksheets to each office every year. See
Ex. T, Compiled Office Compensation Emails (2015 to 2018); Ex. U Compiled Office Salary
Worksheets (2015 to 2018).
7
  Ex. Q, February 16, 2017 Email (JD_02205077) (centralized Practices Services department
explaining to PICs and Practice Leaders (“PLs”) that they would receive “evaluation summaries”
of associates in their respective office and practice groups to assist the PICs and PLs in rating and
ranking the associates); Ex. I, Lovitt Dep. 92:25–93:4 (explaining that “evaluation summaries”
used in determining compensation consist of the individual evaluations for each associate for
current evaluation year, as well as finalized “assessment statements” for the previous two years);
Ex. O, April 26, 2016 Shumaker Compensation Memo (JD_02206484) (“[W]e need to be sure that
compensation adjustments align with the associate’s ratings, Final Assessment and relative
rankings by the Practices and Offices.”); see also Ex. PP, April 21, 2018 “Confidential –
Information You Will Need US” Email (JD_02209662) (explaining that the Practice Services
department was sending office leadership “the practices’ assessment statements and an updated
salary worksheet for your office which now includes the 2017 evaluation year ratings” and was
requesting that the salary worksheet be returned); Ex. I, Lovitt Dep. at 40:8–14 (noting that the
evaluation process “is completed before we have associate compensation recommendations”); Ex.
                                                  7
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 15 of 51




called an “assessment statement,” which purports to condense and synthesize an associate’s

individual evaluations into one statement reflecting “the firm’s assessment” of that associate. Ex.

I, Lovitt Dep. at 262:2–19. Again, this process is uniform for all U.S. associates.

          After each office PIC completes their salary recommendations, these recommendations are

compiled by a centralized department called Practice Services, which maintains centralized

databases on all associate evaluation and compensation and distributes evaluation and

compensation information to the firm leaders who make initial salary recommendations and final

salary decisions. See Ex. I, Lovitt Dep. 45:5–10; Ex. J, Firm Manual at 5 (JD_00002299).

          Next, all U.S. associate salary recommendations are reviewed by Partners Shumaker and

Lovitt, who make their own recommendations.8 Partners Shumaker and Lovitt have approximately

two weeks to complete their recommendations. See, e.g., Ex. G, Evaluation and Compensation

Timeline (January 2017) (JD_02202859) (explaining that between May 1 and 15, the “Firm Admin

Partner reviews salary proposals”); Ex. Z, 2017 Compensation Email Chain (JD_02203735 and

JD_02209866) (indicating Partners Lovitt and Shumaker have approximately two weeks to review

the recommendations and complete their own). Discovery to date indicates that, in making their

recommendations, Partners Shumaker and Lovitt consider, at a minimum, information including

each U.S. associate’s office and practice rating, any ranking, billable hours, the PIC-recommended

salary,                .9



V, Lovitt PowerPoint at 9 (JD_00005242) (explaining that “compensation decisions are made with
the assessments in hand”).
8
  See Ex. W, May 2017 Lovitt Review Spreadsheet (JD_02203745 to JD_02203746) (indicating
that Partner Lovitt reviews and modifies the PICs’ recommendations); Ex. X, May 17, 2017
Compensation Review-U.S. Offices Correspondence (JD_02209866 and JD_02209867) (email
and spreadsheet indicating Partners Lovitt and Shumaker review the PICs’ recommendations and
make their own salary recommendations, which deviate from the PICs’ recommendations); Ex. Y,
June 2018 Compensation Review Correspondence (JD_02209924 and JD_02209925) (same).
9
  See n. 8.
                                                 8
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 16 of 51




       Partners Shumaker and Lovitt then forward recommendations for each U.S. associate to

Managing Partner Brogan, who reviews and finalizes each associate’s salary, making any

alterations he chooses. See, e.g., Ex. G, Evaluation and Compensation Timeline (January 2017)

(JD_02202859) (“Managing Partner reviews recommendations and finalizes salaries.”); Ex. H

Evaluation and Compensation Timeline (JD_02205957) (“Managing Partner finalizes salaries.”).

Evidence to date indicates that Managing Partner Brogan reviews the same materials and

information as Partners Shumaker and Lovitt in a “master” spreadsheet for all associates. See Ex.

AA, June 2016 Salary Decisions (JD_02203312 and JD_02203313) (illustrating Managing Partner

Brogan’s compensation decisions differ from Partner Shumaker’s salary recommendations).

Managing Partner Brogan does not automatically rubber stamp the recommendations but rather is

meaningfully involved in the process. See id. (email and spreadsheet indicating Managing Partner

Brogan’s final decisions are inconsistent with the prior salary recommendations); Ex. BB, June

2017 Compensation Review Correspondence to Irvine PIC (JD_02209647 and JD_02209648)

(same); Ex. CC, June 2015 Compensation Review Correspondence to Atlanta PIC (JD_02210761

and JD_02210762) (same); Ex. EE June 2017 Compensation Review Correspondence to San

Diego PIC (JD_02209688 and JD_02209689) (same); see also Ex. X May 17, 2017 Compensation

Review-U.S. Offices Correspondence (JD_02209866 and JD_02209867) (indicating that

Managing Partner Brogan makes adjustments to the “recommendations” provided by Partners

Shumaker and Lovitt). Managing Partner Brogan spends approximately one month considering

the salary recommendations and performance information for each U.S. associate before finalizing

compensation decisions.10 See, e.g., Ex. X, May 17, 2017 Compensation Review-U.S. Offices



10
  While Partner Lovitt testified in her Rule 30(b)(6) deposition that she and Partner Shumaker can
make changes to Managing Partner Brogan’s finalized salaries, she was unable to point to any
documentary evidence supporting this and described only two examples from among the thousands
                                                9
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 17 of 51




Correspondence (JD_02209866 and JD_02209867) (indicating Managing Partner Brogan reviews

salary recommendations from Partners Lovitt and Shumaker); Ex. BB, June 12, 2017

Compensation Review Correspondence to Irvine PIC (JD_02209647 and JD_02209648)

(indicating that Managing Partner Brogan reviews proposed salary recommendations and makes

“his final salary determinations”).11

       After Managing Partner Brogan determines associate salaries, he sends all associates

compensation letters informing them what they will be paid in the upcoming year. Ex. A, Tolton

Dep. 91:3–91:25; Ex. B, Mazingo Dep. 260:13–260:16 (“I know that any [salary]

recommendations ultimately would have been made to Steve Brogan, who signed each letter.”);

Ex. E, Henderson Dep. 117:6–117:8. These letters are sent to all associates on the same day, are

contained in sealed envelopes, and are marked as “CONFIDENTIAL.” Ex. A, Tolton Dep. 92:24–

93:3; Ex. B, Mazingo Dep. 146:18–146:25; Ex. C, Williams Dep. 137:20–137:23; Dkt. 94-16,

Plaintiff Stahl Compensation Letter.

                   3. Jones Day Repeatedly Emphasizes that Managing Partner Brogan Makes
                      Compensation Decisions.

       In public and internal communications, Jones Day has expressly and consistently explained

that Managing Partner Brogan has “autocratic and absolute” power over firm decisions and is the

“final decision-maker” on “partner and associate compensation.” See Dkt. No. 41, Third Am.




of U.S. associates where she and Michael Shumaker did so. Ex. I, Lovitt Depo. 51:21–52:4; 60:3–
61:7. More importantly, no evidence indicates that anyone other than two high-level, members of
firm leadership can alter Managing Partner Brogan’s final compensation decisions. See id. at 55:2–
9; 60:19–20.
11
   While Jones has redacted the vast majority of the initial salary recommendations and Managing
Partner Brogan’s final compensation decisions, Plaintiffs have nonetheless been able to identify
several instances where Managing Partner Brogan’s final salary determination differs from the
proposed salary recommendations, indicating that a review of complete salary information would
reveal substantially more instances.
                                               10
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 18 of 51




Compl. ¶¶ 6–9 (hereinafter “TAC”) (citing “Legal Eagles: Stephen Brogan,” Washington Life

Magazine (May 9, 2018), http://washingtonlife.com/2018/05/09/legal-eagles-stephen-brogan/

(last visited June 9, 2020)). Indeed, Jones Day expressly instructs its employees that the “final

determinations of compensation [are] made by the Managing Partner,” Ex. J, Jones Day Manual

at 6 (JD_00002299), and explains to PICs and attorneys that its compensation process culminates

in the Managing Partner reviewing and finalizing salaries, see Ex. CC, June 2015 Compensation

Review Correspondence to Atlanta PIC (JD_02210761 and JD_02210762); Ex. BB, June 2017

Compensation Review Correspondence to Irvine PIC (JD_02209647 and JD_02209648) (“The

Managing Partner has now completed his review of the Offices’ proposed non-partner salary

adjustments. Attached is [a] spreadsheet showing you his final salary determinations for your

office.” (emphasis added)).12

                   4. Representative Plaintiffs and Members of the Collective Testified Managing
                      Partner Brogan Makes Compensation Decisions.

        The experiences of the Named Plaintiffs confirm the highly centralized nature of Jones

Day’s compensation system and the ways in which that uniform policy is consistently applied to

all members of the collective. For instance, Plaintiffs all testified that, per Jones Day’s internal

statements, they understood that Managing Partner Brogan reviewed and finalized their salaries.

See Ex. A, Tolton Dep. 38:6–38:12 (explaining that Jones Day told her during her recruitment that

Stephen Brogan “made all of the compensation decisions for the firm”); Ex. F, Stahl Dep. 70:8–




12
   See also Ex. DD June 17, 2015 Email to New York PIC (JD_02210235) (centralized Practice
Services department explaining that “[t]he Managing Partner has finalized the non-partner salary
adjustments” and that spreadsheet detailing the adjustments was attached); Ex. EE June 2017
Compensation Review Correspondence to San Diego PIC (JD_02209688 and JD_02209689)
(explaining that “[t]he Managing Partner has now completed his review of the Offices’ proposed
non-partner salary adjustments” and indicating that a female associate’s salary had been changed
from the PIC’s initial recommendation).
                                                11
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 19 of 51




70:12 (testifying that she understood that Stephen Brogan made the compensation decisions for

the firm); Ex. B, Mazingo Dep. 75:3–75:5 (same); Ex. E, Henderson Dep. 55:12–55:15 (same).

       Similarly, and consistent with document discovery to date, when Plaintiffs raised concerns

relating to compensation with senior partners in their offices, the partners either expressed surprise

at the Plaintiffs’ low compensation or told the Plaintiffs they were unable to affect the Plaintiffs’

compensation, underscoring Managing Partner Brogan’s centralized control over compensation at

Jones Day. See Ex. B, Mazingo Dep. 74:13–75:3 (noting her supervisors were surprised by her

salary and that although Plaintiff Williams was promised an increased salary, Plaintiff Williams’

supervisors were ultimately unable to provide that increase, indicating to Plaintiff Mazingo that

they did not have the authority to secure Plaintiff Williams a raise); Ex. F, Stahl Dep. 80:7–80:8

(explaining that Partner Darren Cottriel indicated he did not have control over Plaintiff Stahl’s

compensation); id. at 99:5–99:10 (noting a local Partner “told me that he had no control over

whether I could have a raise,” indicating “to me that he did not have control over . . . associate

compensation”).

       Indeed, when some associates attempted to appeal their compensation, Jones Day Partners

told them that their compensation was final and could not be appealed. See Ex. A, Tolton Dep.

145:17–146:12 (“[W]hen I inquired about the basis for my compensation in . . . 2016 when my

salary was first frozen during my maternity leave, I was told by [Partner-in-Charge] Richard

Grabowski and [Administrative Partner] Darren Cottriel that . . . . the decision was not appealable

and that the information that I had from my letter from [Managing Partner] Steve Brogan was

final.”); id. at 229:2–230:16 (“I asked how I could obtain responses [to my questions about my

salary freeze] and if there was an appeal process, and I was told [by PIC Grabowski] that the

Brogan compensation letters are final and non-appealable.”); Ex. E, Henderson Dep. 132:20–



                                                 12
         Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 20 of 51




  132:23 (explaining that a Jones Day practice leader told her there was “nothing he could do” about

  her compensation); Ex. C, Williams Dep. 110:21–111:11 (describing how she was discouraged

  from challenging her compensation and requesting a raise because it would “attract the wrong

  attention” and “reflect badly” on her).

                     5. Under this Policy, Men are Paid More than Women for Substantially Equal
                        Work.

          Jones Day’s centralized, uniform compensation policy results in Jones Day paying female

  associates less than male associates for substantially equal work.

                             a. Initial Comparator Data Shows Female Associates are Paid Less
                                than Male Comparators.

          Discovery to date illustrates that, despite performing substantially equal work, female

  associates across offices, practice groups, and class years are consistently paid less than male

  associates. For instance, after being the only first-year New York associate not to receive a salary

  raise as part of the New Lawyers Group increase in January 2015—a decision that resulted in Ms.

  Henderson being paid between $10,000 to $20,000 less than her male comparators—one of Ms.
                                Male Associate 12
  Henderson’s comparators,                          , received another raise as part of the annual

  compensation process in July 2015. See Dkt. 107-10 (Comparator Salary Chart); see also TAC ¶

  287 (identifying as comparators Bret Stancil, Zachary Werner, David Katz, Andrew Burchiel, and

  Sam Goldstein); Ex. E, Henderson Dep. 92:24–93:7, 158:4–17, 162:25–163:18 (discussing

  projects she worked on with Bret Stancil, Zachary Werner, David Katz, Andrew Burchiel, and

  Sam Goldstein); id. at 117:6–118:15 (explaining that although she was not given a raise, Bret

  Stancil and Harrison Golden were). As a result, Ms. Henderson’s salary was $30,000 less than Mr.
Male Associate 12
              as of July 2015. Dkt. 107-10 (Comparator Salary Chart). Discovery has also revealed
                                                                                    Male Associate 8
  that another male associate in Ms. Henderson’s year in the New York office,



                                                    13
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 21 of 51




was paid $15,000 and then $30,000 more than Ms. Henderson during that same period. Id.

Plaintiffs’ pleadings and Plaintiff Henderson’s deposition testimony illustrate that she performed

substantially equal work as her comparators; she worked with them and was held to similar

standards. See TAC ¶ 287; Ex. E, Henderson Dep. 92:6–93:7 (explaining that she worked on

projects with Zach Werner, Andrew Burchiel, and Samuel Goldstein); 102:21–103:2 (describing

a project she worked on with Mr. Burchiel); id. at 159:8–159:17 (discussing that she and Mr.

Stancil were held to the same standards); see also Dkt. 110 (Order at 70) (concluding that Plaintiff

Henderson plausibly performed substantially equal work to her named male comparators).

       Documentary evidence also indicates that Plaintiff Williams was paid less than male
               Male Associate 8
associate                         for four continuous years, resulting in him making $135,000 more than

her when they were both fourth-year associates. Dkt. 107-10 (Comparator Salary Chart); TAC ¶
                     Male Associate 8                                                Male Associate 9
165 (identifying                          as a comparator). Similarly, comparator                       was

paid between $5,000 and $10,000 more than Plaintiff Williams when they were both third- and

fourth-year associates. Dkt. 107-10 (Comparator Salary Chart); Ex. C, Williams Dep.
                Male Associate 9
(identifying                        as a comparator). Plaintiff Williams testified that each of these

comparators performed equal work to her as they all attended the same trainings and “were being

trained in the same set of skills to serve as associates within the firm.” See Ex. C Williams Dep.

162:2–164:20 (explaining that she and her comparators attended the same trainings and were

“generally at [the same] level”); see also Dkt. 110 (Order at 69–70) (explaining that Plaintiff

Williams properly alleged she performed substantially equal work to her named male

comparators). Discovery has also revealed that in her final two years at the firm, Plaintiff Williams
                                                                        Male Associate 3
was paid between $5,000 and $45,000 less than male associate                               , who was in her

same class year. Dkt. 107-10 (Comparator Salary Chart).



                                                      14
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 22 of 51




       Plaintiff Draper also identifies male associates who were paid more for performing

substantially equal work. When Plaintiff Draper was a fourth-year associate, she was paid

$195,000. Dkt. 107-10 (Comparator Salary Chart). Two of the male comparators Ms. Draper
            Male Associate 2          Male Associate 3
identifies—                                              —were paid between $230,000 and $260,000
                                                                                                  Male Associate 2
when they were in their fourth year. Id.; see also Ex. D, Draper Dep.                  (identifying
                                                           Male Associate 3
           as a comparator),                (identifying                      as a comparator). Similarly,

while Plaintiff Draper was paid $220,000 in her fifth year, these male associates were paid between

$265,000 and $300,000 in their fifth year at Jones Day. Dkt. 107-19 (Comparator Salary Chart).
                                                 Male Associate 5
Another male associate in the Atlanta office,                       , was likewise paid a similar amount

as Plaintiff Draper, despite his junior status. Id. (showing that while the associate in question,
Male Associate 5
                   , was receiving $225,000 when he left at the end of his third year, when Plaintiff
                                                                                    Male Associate 5
Draper left Jones Day that same year, her salary was only $5,000 more than                             despite
                                                                                                Male Associate 5
being four years more senior); see also Ex. D, Draper Dep.

as a comparator and explaining: “I remember he was making over $200,000 in his last year”).

Consistent with her allegations, Plaintiff Draper testified that she performed substantially equal

work to these comparators and other male associates at Jones Day. Ex. D, Draper Dep. 142:21–

143:4, 237:13–237:19 (describing how she and David Bouchard did similar work as part of the

Investigations & White-Collar Defense group and describing the similar circumstances between

her and Joel Langdon when joining the                                   ); id. at 146:5–6 (noting that Mr.

Bouchard was given work that both he and Plaintiff Draper were “vying for”); Dkt. 110 (Order at

70–71) (concluding Plaintiff Draper plausibly performed substantially equal work to her named

male comparators).




                                                   15
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 23 of 51




       Record evidence further demonstrates that other members of the collective, including

Named Plaintiff Tolton, earned less than men performing substantially equal work. Plaintiff Tolton
                               Male Associate 1
testified in her deposition that                was consistently paid between $5,000 and $175,000

more than Ms. Tolton beginning in their second year at Jones Day even though they were both

“were required to meet the same sets of expectations by firm partners,” “called upon” to work

across offices, “attended similar events,” and “held significant office leadership and recruitment
                                                                                            Male Associate 1
roles.” Ex. A, Tolton Dep. 240:24–241:4; 245:24–246:7;                          (describing
                                   Male Associate 1
as a comparator and the fact that                 was paid the market rate while she was not); id. at
                                                                                                    Male Associate 1
                                   (describing the work she performed and noting that Mr.

regularly talked about the work he was doing for a particular client “as involving similar job duties
                                                                                       Male Associate 1
as a litigation associate would have”). Documentary evidence confirms                                     was

nevertheless paid more than Plaintiff Tolton. See Dkt. 107-10 (Comparator Salary Chart).

       Likewise, documentary evidence also indicates that in her second year, Named Plaintiff
                                                             Male Associate 8          Male Associate 12
Mazingo made $20,000 less than two male associates,                              and                        ,

when they were in their second year. Id. And as a third-year associate, Plaintiff Mazingo made

$45,000 less than those same associates when they were in their third year. Id. As explained below,

Plaintiff Mazingo performed substantially equal work as male associates at Jones Day.13

       The limited discovery to date illustrates that Jones Day paid Plaintiff Stahl less than her

male comparators––$60,000 less in one year and $90,000 less in another. Id. Moreover, Plaintiff

Stahl testified that she performed, or was capable of performing, substantially equal work to James




13
  Plaintiff Mazingo identified Robert Tiefenbrun, Bart Green, Dennis Slater, Paul Hines, and
Benjamin Jones as comparators and explained that they worked on projects together and
“performed similar duties or tasks [that] were interchangeable.” Ex. B, Mazingo Dep. 297:18–
301:11.
                                                      16
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 24 of 51




Burnham, a seventh-year associate. Ex. F, Stahl Dep. at 288:9–288:25 (explaining that although

she was scheduled to work on a brief for Mr. Burnham, Mr. Burnham subsequently passed his

responsibility to another male associate, who submitted Ms. Stahl’s draft with minimal revisions).

Public disclosures in January 2017 shows that Mr. Burnham was paid $810,000 in 2016. See James

M.     Burnham,      Trump      Town,      ProPublica     (last    visited    June     8,    2020),

https://projects.propublica.org/trump-town/staffers/james-m-burnham. Ms. Stahl’s highest salary

was $260,000.14

       Plaintiffs have also provided evidence regarding the pay disparities for substantially equal

work experienced by other members of the proposed collective. For instance, Plaintiff Tolton

testified that another female associate in the Irvine office was concerned that her compensation

was unfairly low due to her maternity leave. Ex. A, Tolton Dep. 507:22–509:5. Likewise, Plaintiff

Draper explained that a female associate she spoke with disclosed that the female associate was

paid comparably to her husband, who also worked at Jones Day, despite being several years her

husband’s senior. Ex. D, Draper Dep. 130:6–130:10 (“[S]he must have been a seventh-year,

maybe, or a sixth-year, and her husband was a junior associate.

                                                                                     Even accepting

Jones Day’s assertion that it provided financial “cushions” to associates who join the Trump




14
   As Plaintiffs have previously explained, see Dkt. 115 at 26–27 (Pls.’ Opp. to Def.’s R. 11 Mot.),
to the extent Mr. Burnham’s salary was meant to provide a “cushion” following his departure from
the firm, Plaintiff Stahl was never offered any monetary cushion despite going into public service
herself. See Ex. F, Stahl Dep. 416:1–418:2 (explaining that she left Jones Day and joined the U.S.
Attorney’s Office); see also Ex. GG, Audio Tr. at 41:3–7 (partner explaining that “there are certain
people, when they’re going into the government that the firm, meaning Brogan, has some
discretion and will give them more money”); id. at 42:9–24 (partner confirming that salaries of
former Jones Day lawyers who joined the Trump Administration “were all inflated . . . [b]ecause
Brogan knows . . . the firm sees it as prestigious for those people to move into the administration,
so they all got a bump . . . that was just a nice little cushion to help that person”).
                                                17
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 25 of 51




Administration, Mr. Burnham’s “cushion” placed his salary at over $500,000 more than the salary

of another female associate, Annie Donaldson, who likewise joined the Trump Administration.

See Ann M. Donaldson, Trump Town, ProPublica (last visited June 8, 2020),

https://projects.propublica.org/trump-town/staffers/ann-m-donaldson       (disclosing   salary   was

$266,664). Notably, once removed from Jones Day’s centralized and secretive compensation

process, Ms. Donaldson received a higher salary than Mr. Burnham in government service. See

Annual Report to Congress on White House Office Personnel, Executive Office of the President

(June 30, 2017), www.whitehouse.gov/sites/whitehouse.gov/files/docs/disclosures/07012017-

report-final.pdf (listing Donaldson’s per annum salary as $155,000 and Burnham’s as $140,000).

                           b. Anecdotal Evidence Confirms Jones Day Pay Women Less than Men
                              Performing Substantially Equal Work.
       Plaintiffs’ understanding that they and similarly situated women were paid less than male

associates is even more plausible when viewed in light of Plaintiffs’ observations and experiences

of gender discrimination, which this Court has acknowledged. See Dkt. 110 (Order) at 60–62

(noting Plaintiffs’ allegations that “they were paid less and had fewer opportunities because of

their gender” are “bolster[ed]” by “numerous anecdotal allegations of sex-based stereotyping and

bias” and citing, among other allegations, that Plaintiffs received fewer mentoring opportunities,

that Plaintiff Stahl was told she had a “very stern face” that was “off-putting,” and that Plaintiffs

were told that the firm’s lack of female partners was because they “chose to have families”); see

also Ex. D, Draper Dep. 134:16–134:21 (testifying that based on the “culture at Jones Day of

treating men differently from women,” she understood this “preferential treatment . . . extend[ed]

to other areas, including compensation”); Ex. F, Stahl Dep. 195:19–195:22 (explaining “policies

and practices of the firm perpetuated gender discrimination”). The limited record is replete with

evidence of gender discrimination by firm management, including limited advancement


                                                 18
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 26 of 51




opportunities15 and gendered criticism in performance evaluations.16 Not only do these rampant

inequalities in promotion opportunities suggest pay disparities as the Court has indicated,17 but the

disparities also may give rise to pay differences because Jones Day’s centralized and uniform

compensation policy dictates that pay should correspond to the associate’s potential toward

advancement. See Ex. O April 26, 2016 Shumaker Compensation Memo (JD_02206484); see also

Dkt. 110 (Order at 61–62) (noting that “anecdotal [allegations] regarding the pattern of alleged




15
   Ex. C, Williams Dep. 280:7–280:9; 284:9–284:22 (testifying Plaintiff Williams talked with
others about female associates not advancing at the firm); id. at 394:18–395:17 (testifying a partner
stated that female associates left the firm to have families); id. at 428:24–429:11 (explaining male
partners may prefer to work with male associates because they understood female associates would
leave the firm to start families); Ex. F, Stahl Dep. 291:14–291:24 (detailing a conversation with
Partner Michelle Blum in which Plaintiff Stahl was told that to succeed at Jones Day, she “had to
hang with the boys, essentially be like the men”); Ex. E, Henderson Dep. 62:5–63:4 (describing a
“bro culture” in which “stereotypically male behavior was valued, where men would support other
men. The way for women to succeed at the firm was to adopt that stereotypical male behavior.
And if you did not . . . then you were not accepted and you were restricted from opportunities that
men were given. You were not given the kind of mentorship opportunities and kind of guiding you
along”); see also Ex. K, JD_00005693, Jones Day History (Oct. 2017) (detailing that as of October
2017 only three of 13 members of the Partnership Committee were female partners).
16
   Ex. C, Williams Dep. 198:7–198:21 (noting that Plaintiff Stahl was criticized for not smiling
while male associates were not); Ex. D, Draper Dep. 280:14–280:19 (explaining that a partner held
female associates to higher standards than male associates); Ex. F, Stahl Dep. 196:8–196:15
(detailing how she was criticized for her appearance, rather than her work performance, and that
Partner O’Connor “screamed at female associates but did not scream at male associates”); id.
194:2–194:4, 402:2–402:25 (noting that a male associate was permitted to turn down work while
Plaintiff Stahl was severely criticized for doing the same); Ex. A, Tolton Dep. 361:17–362:10
(explaining that while a male associate was permitted to turn down work, female associates were
criticized for doing so); Ex. E, Henderson Dep. 251:25–253:19 (explaining that female associates
were held to a higher standard for availability than male associates); id. 271:16–272:3 (explaining
that she was chastised for working from home while male associates were not).
17
   See Dkt. 110 (Order at 60 n.9) (noting that “the percentage of women in the partnership and
holding leadership positions might provide evidence relevant to Plaintiffs’ disparate impact claims
relating to pay . . . .”); see also Dkt. 79, Dec. 16, 2019 Hrg. Tr. at 19:11–14 (counsel for Jones Day
acknowledging that Plaintiffs could infer pay disparities from disparities in promotions: “[O]ne
way you could do it is look at promotions, because they’re correlated. One is a proxy for the other.
Promotions are . . . a lagging indicator of reviews and pay”); Dkt. 115 at 19–23 (Pls.’ Opp. to
Def.’s R. 11 Mot.) (detailing how Jones Day regularly promotes more men than women to
partnership).
                                                 19
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 27 of 51




discrimination in assessments and promotions,” as well as allegations that such assessments were

considered in compensation decisions plausibly stated a claim of disparate impact).

                          c. Jones Day’s Pay Secrecy and No Whining Policies Further
                             Indicates that the Firm Pays Women Less than Men Performing
                             Substantially Equal Work.
       Finally, as this Court has recognized, Jones Day’s strictly enforced pay secrecy18 and no

whining policies19—through which associates are discouraged, and indeed reprimanded, for

discussing their salaries or concerns regarding their work opportunities—can work in tandem to

“clos[e] natural feedback channels,” thereby “caus[ing] continued disparities” over time. Dkt. 110

(Order at 56). Both practices are integral parts of Jones Day’s compensation system. See Ex. II,

November 2016 Lovitt Memo (JD_02206206) (explaining to Managing Partner Brogan that a

number of associates were dissatisfied with their July 2016 salary increase but noting: “I have to

believe that our superstars—our top-talent and future leaders—are not the ones discussing

compensation and emailing Above the Law”).




18
   See Ex. A, Tolton Dep. 248:20–248:24 (“Throughout the entire time period I was working at
Jones Day, I was very reluctant and nervous and fearful of discussing my compensation or the
compensation of others.”); Ex. B, Mazingo Dep. 42:25–43:5 (“Jones Day had made it clear to me
that there was a strict policy of pay confidentiality, and so I didn’t discuss my salary or other
associates’ salary information with almost anyone.”); Dkt. 94-16, Plaintiff Stahl Compensation
Letter (labeling letter as “CONFIDENTIAL” and explaining that “[t]he Firm treats all lawyer
compensation as confidential”); Dkt. 94-9, Principles & Values: Compensation: Confidentiality,
Jones Day, www.jonesday.com/principlesandvalues/compensation/confidentiality (as of July 7,
2019) (“The financial relationship of a lawyer to Jones Day is confidential.”).
19
    See Ex. K, October 2017 PowerPoint to New Lawyers Group at slide 36 (JD_00005693)
(explaining that “[o]nce [a] decision [is] made, no further conflict”); Ex. V, Lovitt PowerPoint at
slide 25 (JD_00005242) (telling associates “NEVER be this person. The ‘eye roll’ associate . . .
This kind of eye rolling at the Firm trickles up and can harm an otherwise successful career . . .
.”); Ex. HH August 19, 2016 Lovitt Memo (JD_02206472) (explaining to Managing Partner
Brogan that any changes to the compensation process “should be accompanied by a strong message
to the PICs and PLs about the Firm’s interests and an equally strong statement that whining, rabble-
rousing associates undercut Firm culture and should be treated accordingly regardless of their
merit”).
                                                20
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 28 of 51




                    6. At the decertification stage, Plaintiffs will be able to rely on statistical
                       evidence to establish compensation disparities, because all associates at
                       Jones Day perform substantially equal work within the same establishment.

       Plaintiffs are not required, at the conditional certification stage, to establish that they

performed substantially equal work to their comparators20 or that all members of the proposed

collective are within the same establishment.21 Nonetheless, Plaintiffs have provided sufficient

evidence of both.

                           a. Plaintiffs Point to Evidence Showing they Performed Substantially
                              Equal Work as Male Associates.

       First, Plaintiffs point to substantial evidence about the work they did and how it was

substantially equal to their comparators. As the Court noted, Representative Plaintiffs Williams,

Draper, and Henderson provided allegations they were paid less than male comparators for

performing substantially equal work, despite the fact that some comparators were in different Jones

Day class years.22 See Dkt. 110 (Order at 69–71). The Representative Plaintiffs’ testimony

confirms this. See, e.g., Ex. D, Draper Dep. 142:21–143:4, 237:13–237:19 (describing how she



20
   Blount 945 F. Supp. 2d at 94, 97 (D.D.C. 2013) (noting that “the Court’s task at this stage is not
to resolve factual disputes” and that “issues going to the merits are not appropriate for
consideration at this juncture”).
21
   Barrett v. Forest Labs, Inc., No. 12 cv. 5224 (RA)(MHD), 2015 WL 5155692, at *8–9 (S.D.N.Y.
Sept. 2, 2015) (“The general approach of the cases has been to decline to determine at the
conditional-certification stage whether the plaintiffs will be able to satisfy the ‘establishment’
requirement.”) (collecting cases); Moore v. Publicis Groupe SA, No. 11 Civ. 1279 (ALC)(AJP),
2012 WL 2574742, at *11 (S.D.N.Y. June 29, 2012) (same).
22
    Indeed, predecessors and successors may serve as valid comparators, as well as more senior
employees. See, e.g., Brinkley-Obu v. Hughes Training, Inc., 36 F.3d 336, 343 (4th Cir. 1994) (“A
plaintiff may make her prima facie [EPA] case by comparing her salary to that of her predecessor
or successor.”); accord Ingram v. Brink’s, Inc., 414 F.3d 222, 232 n.10 (1st Cir. 2005); see also
Clay v. Howard Univ., 128 F. Supp 3d 22, 31 (D.D.C. 2015) (concluding the plaintiff had plausibly
stated an EPA claim when she alleged that her comparator, plaintiff’s non-consecutive
replacement, “was hired to do the same work as [the plaintiff] in the [same position], and was paid
significantly more”); Kassman v. KPMG LLP, No. 11 Civ. 3743, 2014 WL 3298884, at *5, 9
(S.D.N.Y. July 8, 2014) (considering a comparator in a higher-level position where plaintiff
performed work above the level of her position).
                                                 21
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 29 of 51




and David Bouchard did similar work as part of the Investigations & White-Collar Defense group

and describing the similar circumstances between her and Joel Langdon when joining the

                  ; Ex. E, Henderson Dep. 102:21–103:2 (describing a project she worked on with

Andrew Burchiel); id. at 159:8–159:17 (discussing that she and Mr. Stancil were held to the same

standards); id. at 163:7–163:18 (discussing that she performed the same type of work as Mr.

Werner); Ex. C, Williams Dep. 141:2–141:19 (noting she believed her comparators performed the

same types of tasks and had similar skills in part because they attended the same trainings and

learned the same skills).

       Additionally, other members of the collective testified that they performed substantially

equal work to men throughout the firm. See, e.g., Ex. A, Tolton Dep. 391:17–394:2; 402:22–

403:19 (explaining that she and Justin Smith attended the same events, worked across offices, both

held “significant leadership roles” in the Irvine office, and performed similar tasks and job duties);

Ex. B, Mazingo Dep. 299:6–300:6 (naming male comparators and explaining that although they

were mostly senior associates, she engaged in “interchangeable” tasks and her abilities were

trusted equally); Ex. F, Stahl Dep. 288:9–288:25 (explaining that she worked on a project with

James Burnham and that Andrew Bentz used Plaintiff Stahl’s work when submitting a project to a

partner, showing that they did “equal” work).

                            b. Associates at Jones Day Perform Substantially Equal Work.
       In addition, the firm rates associates using the same criteria and guidelines, further

indicating that associates perform substantially equal work to their male comparators. See Ex. JJ,

January 27, 2015 Email (JD_02206503) (explaining the firm-wide rating criteria for all

associates)23; Ex. LL Blank Non-Partner Evaluations Form at 2 (JD_02206266, Att. A) (indicating


23
  Similar emails were sent in February 2016, January 2017, and January 2018. Ex. KK,
Compilation of Evaluation Emails (2016–2018) (JD_02206496, JD_02206492, JD_02206488).
                                                 22
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 30 of 51




associates are compared to other associates at their level, regardless of office or practice group, on

the basis of common criteria); Ex. MM, 2016 Lawyer Performance Evaluation Ratings Description

(JD_02209684) (defining how to use the firm-wide rating system to ensure consistency across

offices and practice groups). Indeed, the fact that Jones Day requires both office leaders and

practice leaders to force rank senior associates indicates that the work of female associates can be

compared to the work of male associates without regard to office and practice group. Ex. Q

February 16, 2017 Email (JD_02205077) (explaining that office leaders rank senior associates

within their office without regard to their practice group and that practice leaders rank senior

associates within the practice group without regard to their geographical office); see also Ex. I,

Lovitt Dep. 106:14–15 (explaining that the firm-wide ranking system is meant to “impose some

discipline” into the firm-wide process).

                           c. Evidence to Date Indicates that, at the Merits Stage, Plaintiffs Will
                              Show that Jones Day Operates as a Single Establishment.
       Finally, Plaintiffs point to substantial evidence that Jones Day presents itself as a single

establishment across all offices, calling itself “One Firm Worldwide” and stating that “[o]ur

lawyers work across offices, practices, and continents” and that “[w]e are not a constellation of

individuals and offices and practices. We have no ‘branch’ or ‘satellite’ offices and no

headquarters.”24 As Firmwide Hiring Partner Sheryl Reisman explained in her Rule 30(b)(6)

deposition: “When we refer to a team, it largely goes beyond the matter you’re working on . . . we

review our team as much larger. When we staff our cases, we staff them with [who] we see as a



24
   About Us: One Firm Worldwide, Jones Day, https://www.jonesdaycareers.com/en/our-values
(last viewed on June 9, 2020); see also Ex. A, Tolton Dep. 63:14–64:5; 391:19–391:25 (describing
how Jones Day branded itself as “One Firm Worldwide” to Plaintiff Tolton and modeled its
working culture around this concept); Ex. E, Henderson Dep. 69:18–69:25 (discussing the “One
Firm Worldwide” brand and explaining that she often did work outside the New York office and
that attorneys transitioned between offices in different states).
                                                 23
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 31 of 51




good fit for the client . . . .” Ex. NN, Dep. Partner Sheryl Reisman at 93:18–25.

       Evidence also shows that Jones Day treats associate work as interchangeable and that Jones

Day associates routinely work in other practice groups and offices. See, e.g., TAC ¶ 138 (noting

Plaintiff Mazingo assisted the Global Disputes Practice Group even though she was in the

Securities Litigation and SEC Enforcement Practice Group); Ex. D, Draper Dep. 78:6–78:15;

143:7–143:11 (explaining that she transferred between practices); Ex. A, Tolton Dep. 163:15–

164:2 (describing that one associate, “like all Jones Day associates, . . . was called upon to help

other practice groups based on his availability and client and firm needs”); id. at 391:21–25

(explaining that she and Justin Smith were both “called upon . . . to heed the firm’s one firm

worldwide mantra and be staffed on any case, any time, anywhere that would best serve the

interests of the client and of the firm”); Ex. B, Mazingo Dep. 68:25–69:8 (noting that Plaintiff

Mazingo had been a member of multiple practice groups); id. at 300:13–300:16 (explaining that

one associate was working in at least three practice groups); Ex. E, Henderson Dep. 340:14–340:18

(explaining that she worked on various projects for multiple practice groups); Ex. C, Williams

Dep. 94:19–94:23, 97:5–97:8 (stating that Plaintiff Williams worked in the Intellectual Property

group and the Healthcare group); id. at 92:15–93:3 (explaining that she would also work on general

litigation matters and often on large litigation projects across offices and practice groups); Ex. F,

Stahl Dep. 60:3–60:12 (explaining that as part of the “One Firm Worldwide” brand, Plaintiff Stahl

was told “that it was very frequent for people to work across offices and be staffed on large matters

no matter where they were located”); id. at 161:6–161:10 (explaining that an associate transferred

between offices). Indeed, multiple Plaintiffs received evaluations from partners in multiple offices

and practice groups. See Ex. L, Stahl Evaluation Sheet; Ex. M, Williams Evaluation Sheet; Ex. N,

Mazingo Evaluation Sheet; see also Ex. QQ, October 2014 Labor and Employment PowerPoint at



                                                 24
       Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 32 of 51




12 (JD_02199304) (indicating associates in the Labor & Employment practice group engage in

both litigation and corporate work).

III.    LEGAL STANDARD

        Certification of Equal Pay Act claims is governed by 29 U.S.C. § 216(b), which also

governs FLSA certification. See 29 U.S.C. §§206(d), 216(b); Thompson v. Sawyer, 678 F.2d 257,

269 (D.C. Cir. 1982) (members of the class in an EPA action may recover if they “opt-in” under §

216(b)); Ameritech Ben. Plan Comm. V. Commc’n Workers of Am., 220 F.3d 814, 820 (7th Cir.

2000) (noting the EPA incorporates the requirements of the FLSA “opt-in” procedure); Coates v.

Farmers Grp., Inc., No. 15-CV-01913-LHK, 2015 WL 8477918, at *5 (N.D. Cal. Dec. 9, 2015)

(“The EPA . . . incorporates the FLSA’s enforcement and collective action provisions.”).

        A.     Plaintiffs “should have the opportunity to proceed collectively.”

        In Section 216(b), “Congress has stated its policy that . . . plaintiffs should have the

opportunity to proceed collectively” because a collective action serves the twin goals of judicial

economy and of lowering the “individual costs to vindicate rights by the pooling of resources.”

Hoffman-LaRoche, 493 U.S. at 170. Unlike class actions brought under Rule 23 of the Federal

Rules of Civil Procedure, certification of collective actions is appropriate under § 216(b) if the

Named Plaintiffs and members of the proposed collective are “similarly situated” with respect to

their claims. Thompson, 678 F.2d at 269 (“Suits for recovery under the Equal Pay Act differ from

the mainstream of class actions under the Federal Rules.”); Galloway, 263 F. Supp. 3d at 154

(explaining that Rule 23’s procedural requirements of numerosity, commonality, and typicality are

inapposite for certification under § 216(b)); Songu-Mbriwa v. Davis Mem’l Goodwill Indus., 144

F.R.D. 1, 1–2 (D.D.C. 1992) (holding an EPA collective action cannot be certified under Rule 23).

        As this Court has noted, unlike class actions certified under Federal Rule of Civil Procedure



                                                 25
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 33 of 51




23, Section 216(b) requires members of the collective to affirmatively opt-in to the litigation, and

for this reason the due process concerns underlying Rule 23 are inapplicable. Galloway, 263 F.

Supp. 3d at 154–55; see also Bradley, 2019 WL 1060804, at *2 (“A collective action under the

FLSA does not require certification under [Rule] 23[.]”). Rule 23 and § 216(b) serve

“fundamentally different purposes,” including that while “Rule 23 provides a general procedural

mechanism for the resolution of claims on a class-wide basis subject to the sound discretion of the

district court,” Section 216(b) “is tailored specifically to vindicating federal labor rights, [so that]

where the conditions of § 216(b) are met, employees have a substantive ‘right’ to proceed as a

collective, a right that does not exist under Rule 23.” Scott v. Chipotle Mexican Grill, Inc., 954

F.3d 502, 519–20 (2d Cir. 2020). Accordingly, the similarly situated requirement in Section 216(b)

is “quite distinct” from Rule 23. Id. at 518 (internal quotation marks and citation omitted).

       B.      A Two-Stage Certification Process Governs Motions for Conditional
               Certification Under the EPA

       District courts in this circuit have adopted a two-stage certification procedure for claims

certified under Section 216(b). See, e.g., Freeman, 187 F. Supp. 3d at 22 (“[C]ourts in this Circuit

and others have settled on a two-stage inquiry for determining when a collective action is

appropriate[.]”); Galloway, 263 F. Supp. 3d at 155 (recognizing and applying two-stage

certification); Meyer v. Panera Bread Co., 344 F. Supp. 3d 193, 200 (D.D.C. 2018) (same);

Bradley, 2019 WL 1060804, at *2 (applying a two-stage inquiry for certification under Section

216(b)).25



25
   Other federal courts also adhere to this same two-stage process. See, e.g., Barrett, 2015 WL
5155692, at *1; Coates v. Farmers Grp., Inc., No. 15–CV–01913–LHK, 2015 WL 8477918, at *5
n.3 (N.D. Cal. Dec. 9, 2015) (collecting cases from several federal circuits); Kassman 2014 WL
3298884, at *3 (acknowledging two-step approach and conditionally certifying a collective of tax
and advisory professionals under the EPA); Moore, 2012 WL 2574742, at *9, 13 (noting “two-
step formula commonly followed by district courts in collective actions” and conditionally
                                                  26
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 34 of 51




        The first stage, or notice stage, occurs early in the litigation. The purpose of the stage one

conditional certification is to “facilitate notice of the collective action to potential plaintiffs to give

them the opportunity to opt in to the litigation.” Blount v. U.S. Sec. Assocs., 945 F. Supp. 2d 88,

92 (D.D.C. 2013).

        C.      Plaintiffs’ Burden at Stage One Is Minimal

        Plaintiffs’ burden at this stage is low. As this Court has recognized, Plaintiffs need merely

to make a “modest factual showing that the named and potential plaintiffs together were victims

of a common policy or plan that allegedly violated the law.” Galloway, 263 F. Supp. 3d at 155

(internal quotation marks and citations omitted and alteration incorporated); see also Bradley, 2019

WL 1060804, at *2. Courts in this Circuit have consistently and recently emphasized that the

factual showing “should remain a low standard of proof because the purpose of this first stage is

merely to determine whether ‘similarly situated’ plaintiffs do in fact exist.” Freeman, 187 F. Supp.

3d at 22–23 (quoting Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010)). Thus, plaintiffs

need offer only “some evidence . . . of a factual nexus between the manner in which the employer’s

alleged policy affected a plaintiff and the manner in which it affected other employees.” Galloway,

263 F. Supp. 3d at 156 (internal quotation marks and citations omitted); Freeman, 187 F. Supp. 3d

at 23. Plaintiffs’ burden remains minimal even though the Parties have engaged in some

discovery.26 Notably, Plaintiffs do not need to present “proof that those potential plaintiffs are,



certifying a collective of public relations management employees under the EPA); Earl v. Norfolk
State Univ., No. 2:13CV148, 2014 WL 6608769, at *4, 9 (E.D. Va. Nov. 18, 2014) (applying two-
stage certification to EPA collective action to conditionally certify a collective of teaching faculty).
26
   See, e.g., Freeman, 187 F. Supp. 3d at 28–29 (“There is no basis in the text of the FLSA or in
the associate case law for a higher standard” even after some discovery had taken place.);
Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d 638, 645 (S.D.N.Y. 2010) (noting that the
first-stage certification analysis applies “[e]ven where the parties have undertaken substantial
discovery”) (collecting cases); Coates, 2015 WL 8477918, at *7 (rejecting the defendant’s
argument that the second-stage standard should apply as doing so “might deprive some plaintiffs
                                                    27
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 35 of 51




actually, similarly situated before those potential plaintiffs even identify themselves” after

conditional certification is granted and notice is authorized. Bradley, 2019 WL 1060804, at *3

(quoting Freeman, 187 F. Supp. 3d at 29). Instead, it is enough that similarly situated individuals

may exist.

                   1. The Inquiry as to Whether Plaintiffs are Similarly Situated is a Low Bar.

       Members of the collective need be “similarly situated” only with respect to their allegations

that the law has been violated. Stephens, 291 F. Supp. 3d at 105–06 (proposed collective need only

consist of “plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to

whether a FLSA violation has occurred”) (internal citations omitted); see also Ebbert v. Nassau

County, No. 05-CV-5445, 2007 WL 2295581, at *2 (E.D.N.Y. Aug. 9, 2007) (“[C]ourts have held

that plaintiffs can meet this burden by making a modest factual showing sufficient to demonstrate

that they and potential plaintiffs together were victims of a common policy or plan that violated

the law.”) (internal citation omitted). Plaintiffs need not show that they are similarly situated in

every respect; rather, “the proper inquiry during conditional certification is whether the named




of a meaningful opportunity to participate” and “skipping to the second-stage standard not only
requires the court to evaluate an incomplete factual record—it interferes with the future completion
of that record,” since the number and type of opt-in plaintiffs could affect the court’s second-tier
inquiry); Spencer v. No Parking Today, Inc., No. 12 Civ. 6323, 2013 WL 1040052, at *5 (S.D.N.Y.
Mar. 15, 2013) (“The first-step standard applies to certification applications up to the completion
of discovery, regardless of whether the parties have already engaged in substantial discovery
practice.”); Moore, 2012 WL 2574742, at *10–11 (applying the first stage standard despite the
“large amount of discovery” and the plaintiffs’ reliance on “employment and compensation
policies, sample pay data, policy documents, deposition excerpts of various plaintiffs, and
declarations from the Named Plaintiffs, potential class members, and individuals with knowledge
of Defendants’ practices,” as well as limited statistical analysis); see also Galloway, 263 F. Supp.
3d at 155 (noting that “[t]he second, more demanding stage takes place after discovery, at which
time the defendant may move to decertify the class based on the evidentiary record developed
during the discovery period”) (internal quotation marks and citations omitted) (emphasis added);
Dinkel v. MedStar Health, Inc., 880 F. Supp. 2d 49, 53 (D.D.C. 2012) (“After conducting
discovery, the parties then proceed to the second stage of analysis.”).
                                                28
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 36 of 51




plaintiffs and the other potential members of the proposed collective are similarly situated with

respect to their allegations that the law has been violated.” Kassman v. KPMG LLP, No. 11 Civ.

3743 (LGS), 2014 WL 3298884, at *7 (S.D.N.Y. July 8, 2014) (internal quotation marks and

citation omitted); id. at *2, 7–9 (certifying a collective of tax and advisory professionals with job

titles of associates, senior associates, managers, senior managers, directors, and managing

directors).

        In other words, it is not necessary for Plaintiffs to demonstrate that they worked in the same

office, practice group, or that they performed the same work—just that they are similarly situated

with respect to their claims.27 See Diaz v. S&H Bondi’s Dep’t Store, No. 10 Civ. 7676(PGG), 2012

WL 137460, at *6 (S.D.N.Y. Jan. 18, 2012) (“Courts have found employees ‘similarly situated’

for purposes of the FLSA where they performed different job functions or worked at different

locations, as long as they were subject to the same allegedly unlawful policies.”); Earl, 2014 WL

6608769, at *7 (granting conditional certification regardless of whether, as defendant asserted, the

plaintiff and collective members worked in different departments and had different skills and

responsibilities, because all were challenging the same compensation policy); see also Coates,

2015 WL 8477918, at *9–10 (“[T]he focus of the ‘similarly situated’ inquiry pursuant to § 216(b)

is the relationship between the plaintiff and the proposed class members, and whether the proposed

class members are similarly situated with respect to their EPA allegations.”) (internal quotation

marks and citation omitted); cf. Stephens, 291 F. Supp. 3d at 106 (noting a defendant “cannot

defeat a motion for conditional certification by pointing to immaterial variations in how the




27
   While Plaintiffs need not have similar job duties and skills as other members of the collective,
as explained below, Plaintiffs have presented evidence illustrating that associates perform similar
work. See infra Section IV (indicating associates perform substantially equal work across offices
and practice groups).
                                                 29
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 37 of 51




improper policies alleged by the plaintiff were applied[,]” nor by pointing to differences in

damages that may be calculated on an individualized basis after a collective trial on liability);

Ayala v. Tito Contractors, 12 F. Supp. 3d 167, 172 (D.D.C. 2014) (“[U]niformity is not a

prerequisite.”). Indeed, “courts routinely grant conditional certification of multiple-job-title

classes” and “[c]onditional certification does not require named plaintiffs from each geographic

area included in the collective.” Kassman, 2014 WL 3298884, at *7.

                   2. Plaintiffs’ Evidentiary Burden at Stage One is Typically Satisfied by
                      Pleadings and Declarations Alone.

       In light of this low evidentiary burden, courts in this Circuit have repeatedly held that this

standard is satisfied based on only pleadings and affidavits. For example, in Galloway v. Chugach

Government Services, Inc., this Court conditionally certified a collective based only on the

complaint and a single declaration that addressed the similarly situated issue “only in general

terms.” 263 F. Supp. 3d at 156; see also Bradley, 2019 WL 1060804, at *3 (“Plaintiffs’ burden at

this stage . . . may be satisfied based on pleadings and affidavits.” (quoting Blount, 945 F. Supp.

2d at 93)).

                   3. Courts Disregard Defendants’ Competing Evidence at Stage One.

       At the conditional certification stage, courts generally may not resolve factual disputes or

make credibility determinations and do not consider competing evidence offered by defendants.

Blount, 945 F. Supp. 2d at 97 (denying a defendant’s motion for pre-conditional certification

discovery because “the Court’s task at this stage is not to resolve factual disputes, so allowing

defendants to expand the record as requested likely would serve no useful purpose”); Stephens,

291 F. Supp. 3d at 105 (noting a defendant cannot defeat certification by “contradicting plaintiffs’

claims” with “voluminous documentation purporting to show that no violations occurred” (internal

quotation marks omitted)). This is because “the Court’s task at this stage is not to resolve factual

                                                30
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 38 of 51




disputes,” Blount, 945 F. Supp. 2d at 97, and “issues going to the merits are not appropriate for

consideration at this juncture,” id. 94; see also Barrett, 2015 WL 5155692, at *5 (noting the

“fundamental[]” rule that “attacks on plaintiffs’ evidence are premature at the notice stage”)

(internal alterations incorporated and internal quotations omitted).

       Accordingly, courts routinely ignore competing evidence. See, e.g., Chase v. AIMCO

Props., L.P., 374 F. Supp. 2d 196, 199–201 (D.D.C. 2005) (granting conditional certification

despite significant discovery undermining the plaintiffs’ claims, in part because permitting notice

to be served “is consistent with the policy choice Congress made when it created the FLSA right

of action”); Morris v. Lettire Const., Corp., 896 F. Supp. 2d 265, 271–72 (S.D.N.Y. 2012)

(granting conditional certification and rejecting defendant’s attempt to introduce competing

declarations that purported to show plaintiffs’ allegations were unsupported); Barrett, 2015 WL

5155692, at *2 (“The focus is not on whether there has been an actual violation of law but rather

on whether the proposed plaintiffs are similarly situated with respect to their allegations that the

law has been violated.” (internal quotation marks and citation omitted and alterations

incorporated)); Spencer v. No Parking Today, Inc., No. 12 Civ 6323, 2013 WL 1040052, at *5

(S.D.N.Y. Mar. 15, 2013) (“The first-step standard applies to certification applications up to the

completion of discovery, regardless of whether the parties have already engaged in substantial

discovery practice.”); Kassman, 2014 WL 3298884, at *8 (granting conditional certification when

Plaintiffs “presented evidence that job responsibilities were generally the same across offices,

compensation policies were firm-wide, and ultimate compensation decisions were made by

centralized leadership,” and noting that “Defendant’s arguments [regarding how the pay policy

operated] are more suited to a later, more demanding stage of the proceedings”). Courts grant

certification even when there are genuine factual disputes, because issues relating to the merits and



                                                 31
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 39 of 51




credibility of evidence are not appropriate for consideration at this initial stage. Blount, 945 F.

Supp. 2d at 94, 97; Moore v. Publicis Groupe SA, No. 11 Civ. 1279, 2012 WL 2574742, at *9

(S.D.N.Y. June 29, 2019).

                   4. Questions of Individualized Inquiries are Deferred.

       Defendants also cannot defeat conditional certification based on arguments that collective

treatment is inappropriate due to individualized inquiries. See, e.g., Meyer, 344 F. Supp. at 207–

08 (“[A]lthough defendants often argue that the necessity of fact-intensive individualized inquiries

will render a collective action unmanageable, courts tend not to consider such arguments at

the conditional certification stage . . . .” (internal quotation marks omitted)); see also Galloway,

263 F. Supp. 3d at 158 (“[T]he Court cannot and need not conclude on the present record that

individualized issues necessarily so permeate the claims as to render collective action

inappropriate.”); Freeman, 187 F. Supp. 3d at 31 (concluding that “any further consideration of

manageability issues is properly postponed until after other ‘similarly situated’ employees have

had an opportunity to opt-in” because “further discovery, potential dispositive motions, and any

motions for ‘de-certification’ [at stage two] have the potential to further shape the scope of the

case”). “[The] argument that determining whether the potential plaintiffs are similarly situated

requires a highly individualized and fact-intensive analysis is more appropriately addressed at the

second stage of the certification process.” McKinney v. United Stor-All Ctrs., Inc., 585 F. Supp.

2d 6, 10 (D.D.C. 2008).

       The second stage of EPA certification occurs after members of the collective have been

given the opportunity to opt in and discovery has concluded. At that stage, the defendant may

move for “decertification,” at which point the Court will “on a fuller record, determine whether . .

. the plaintiffs who have opted in are in fact ‘similarly situated’ to the named plaintiffs,” Freeman,



                                                 32
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 40 of 51




187 F. Supp. 3d at 22 (emphasis added), requiring a “more searching inquiry” than stage one,

Stephens, 291 F. Supp. 3d at 105 (internal quotation marks omitted).

       If the Court determines at the second stage that the Opt-In Plaintiffs are, in fact, similarly

situated to the Representative Plaintiffs, the case will then progress to the merits phase, at which

point the Court will determine whether members of the collective were actually paid less than men

performing substantially equal work and whether members of the proposed collective worked

within the same “establishment.” See Crawford v. ExlService.com, LLC, No. 16 Civ. 9137 (LAP),

2019 WL 5887214 at *1 (S.D.N.Y. Nov. 12, 2019) (denying summary judgment on an EPA claim

because whether plaintiff and her comparators performed substantially equal work “is a question

for the jury”); Grumbine v. United States, 586 F. Supp. 1144, 1146 (D.D.C. 1984) (considering on

summary judgment whether the government’s offices constituted one “establishment”); see also

Barrett, 2015 WL 5155692, at *8–9 (“The general approach of the cases has been to decline to

determine at the conditional-certification stage whether the plaintiffs will be able to satisfy the

‘establishment’ requirement.”).

IV.    ARGUMENT

       Plaintiffs’ preliminary evidence far exceeds their minimal burden at the notice stage.

Plaintiffs present documentary evidence and deposition testimony demonstrating that (1) Jones

Day has a firm-wide and centralized compensation policy that applies to all members of the

collective, regardless of geography, class year, or practice group and (2) the compensation policy

results in lower pay for female associates compared to male associates, thus rendering the

Representative Plaintiffs similarly situated to the members of the collective. While not required at

this stage, Plaintiffs present evidence showing they perform substantially equal work to their male

comparators and that all Jones Day U.S. offices constitute a single establishment. Courts routinely



                                                33
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 41 of 51




grant conditional certification based on similar evidentiary records, and often on far less evidence.

See, e.g., Galloway, 263 F. Supp. 3d at 156–57, 159 (granting the plaintiffs’ motion for conditional

certification in part even though only one plaintiff submitted a declaration and the declaration

described the plaintiff’s experiences “in only general terms” based on the declarant’s personal

knowledge); Harris, 317 F. Supp. 3d at 424 (holding that allegations and sworn affidavits were

sufficient for conditional certification); Coates, 2015 WL 8477918, at *6 (“[A]t this notice stage,

the court requires little more than substantial allegations, supported by declarations or

discovery[.]”).

       A.         Jones Day’s Compensation Policy Applies to All Associates.

       All Plaintiffs and members of the collective are similarly situated because they challenge

the same centralized compensation policy. This policy applies to all U.S. associates regardless of

Jones Day class year, office, or practice group. As explained above, Jones Day has a uniform, firm-

wide policy for making compensation decisions, in which office leaders make recommendations

at the same time, relying on the same information to the same two people. Partners Lovitt and

Shumaker review those recommendations and make their own, and Managing Partner Brogan

makes final salary decisions. See supra Section II. The same materials and criteria are used in

reviewing recommendations and making final salary determinations for all associates. See, e.g.,

id.; Ex. S, 2016 Atlanta Employee Summary (JD_02205793) (indicating office leaders provide

recommendations based on the same criteria); Ex. X, May 17, 2017 Compensation Review-U.S.

Offices Correspondence (JD_02209866 and JD_02209867) (indicating Partners Shumaker and

Lovitt make salary recommendations relying on the same criteria); id. (indicating Managing

Partner Brogan reviews recommendations and makes final salary decisions). Jones Day’s public

statements confirm Jones Day makes compensation decisions based on standardized criteria. Dkt.



                                                 34
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 42 of 51




94-10,          Principles        &          Values:          Associates,        Jones          Day,

https://www.jonesday.com/principlesandvalues/associates/ (as of April 2, 2019)) (noting

compensation decisions are based on standardized criteria).

         Moreover, Jones Day articulates its uniform compensation policy externally and internally

by pointing to Managing Partner Brogan’s centralized authority to review, alter, and finalize

associate compensation. In its manual, Jones Day explicitly states that “final determinations of

compensation [are] made by the Managing Partner,” Stephen Brogan. See Ex. J at 6

(JD_00002299). Jones Day further describes its compensation policy on its website, where the

firm has admitted that the compensation policy is the same for all associates, regardless of practice

group or geographical office.28 Such statements are echoed in internal emails and memos. See,

e.g., Ex. G, Compensation and Evaluation Timeline (January 2017) (JD_02202859) (noting that

from May 18 to June 9, the “Managing Partner reviews recommendations and finalizes salaries”).29

Plaintiffs’ anecdotal testimony also indicates that salaries are not determined by office or practice

group leaders.30




28
       Dkt.     94-8,    Principles      &      Values:       Client     Services,   JONES      DAY,
https://www.jonesday.com/principlesandvalues/clientservices/ (as of Apr. 2, 2019); see also TAC
¶¶ 10–11 (citing Matthew Huisman, Q&A: Jones Day’s Gregory Shumaker, The Blog of Legal
Times (June 18, 2013), https://legaltimes.typepad.com/blt/2013/06/qa-jones-days-gregory-
shumaker.html (last visited June 7, 2020)) (noting that Managing Partner Brogan “makes all of the
partnership and compensation decisions for the entire firm”).
29
   Ex. O, April 26, 2016 Shumaker Compensation Memo (JD_02206484) (noting that initial
recommendations must be received by a certain date consistent with the firm-wide schedule “to
obtain Managing Partner approval”).
30
   See, e.g., Ex. B, Mazingo Dep. 74:13–75:3 (noting that her supervisors were surprised by her
salary and that although Plaintiff Williams was promised an increased salary, Plaintiff Williams’
supervisors were not able to provide that increase, indicating to Plaintiff Mazingo that they did not
have authority to secure Plaintiff Williams a raise); Ex. F, Stahl Dep. 99:5–99:10 (“[Administrative
Partner] Darren [Cottriel] told me that he had no control over whether I could have a raise . . . so
that expressed to me that he did not have control over . . . associate compensation.”); Ex. A, Tolton
Dep. 230:10–230:16 (“I asked how I could obtain responses [to my questions about my salary
                                                 35
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 43 of 51




       Not only are the Representative Plaintiffs and members of the collective similarly situated

because they challenge this centralized compensation process, but they are also similarly situated

because they challenge other aspects of Jones Day’s firm-wide compensation policy, including

pay secrecy and its “no whining” policy. In particular, Jones Day has a strict policy of pay secrecy,

and a policy that discourages associates from questioning the firm’s decisions. See, e.g., supra

Section II; Ex. B, Mazingo Dep. 42:25–43:5 (“Jones Day had made it clear to me that there was a

strict policy of pay confidentiality.”); see also Ex. V, Lovitt PowerPoint at slide 25 (JD_00005242)

(telling associates “NEVER be this person. The ‘eye roll’ associate . . . This kind of eye rolling at

the Firm trickles up and can harm an otherwise successful career . . . .”).

       B.      Jones Day’s Compensation Policy Results in Women Being Paid Less.

       Plaintiffs have further provided evidence that Jones Day’s centralized compensation policy

results in underpaying female associates relative to male associates in jobs requiring substantially

equal work. Specifically, despite Jones Day’s pay secrecy (and failure to produce firm-wide

compensation data required for a methodologically rigorous study), Plaintiffs have pointed to

evidence indicating that as a result of Jones Day’s centralized compensation policy, Representative

Plaintiffs and members of the collective were underpaid relative to specific male comparators.

Supra Section II. Plaintiffs’ testimony on firm-wide instances of gender discrimination and

disparate advancement opportunities further reinforces their understanding that the firm has

systemic pay disparities. Id. As this Court has acknowledged, Plaintiffs’ “numerous anecdotal

allegations of sex-based stereotyping and bias” serves to “bolster[]” their allegations that “they

were paid less and had fewer opportunities because of their gender.” See Dkt. 110 (Order at 60–




freeze] and if there was an appeal process, and I was told that the Brogan compensation letters are
final and non-appealable.”).
                                                 36
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 44 of 51




61). Finally, as this Court has recognized, Jones Day’s firm-wide pay secrecy and no whining

policies may create and reinforce gender disparities in pay by preventing associates from

recognizing such disparities and moving to correct them. Id. at 56 (noting that these policies could

“cause[] continued disparities by closing natural feedback channels” over time).

       C.      While Not Required at this Stage, Evidence Shows that Plaintiffs Performed
               Substantially Equal Work to Male Associates Whom They Identified and
               Likely Others Whose Identities They Do Not Yet Know.

       The question of whether female associates perform substantially equal work to male

associates is a merits question inapplicable at this stage.31 Nonetheless, Plaintiffs have presented

evidence indicating that male and female associates perform substantially equal work. See supra

Section II. For example, the Plaintiffs provided detailed testimony about their work and the work

of their male comparators. Id. Moreover, Jones Day evaluates all associates using the same criteria,

regardless of office or practice group, further illustrating that associates perform substantially

equal work. Id.; 29 C.F.R. § 1620.14 (providing that in determining whether jobs require

substantially equal work, courts should consider “whether and to what extent” the employer has

differentiated between the jobs for purposes of setting pay). Indeed, Jones Day requires that office

leaders (who themselves belong to a practice group), not practice leaders, provide salary

recommendations for all associates, regardless of practice group, further illustrating that associates

in different practice groups perform substantially equal work. See infra Section II.




31
   See Coates, 187 F.3d at *8–10 (explaining that the question of substantially equal work is a
merits question not applicable when determining whether named plaintiffs are “similarly situated”
to members of the collective at stage one); Crawford v. ExlService.com, LLC, No. 16 Civ. 9137
(LAP), 2019 WL 5887214 at *1 (S.D.N.Y. Nov. 12, 2019) (denying summary judgment on EPA
claim because whether plaintiff and her comparators performed substantially equal work “is a
question for the jury to resolve”); see also Blount, 945 F. Supp. 2d at 94, 97 (noting that “the
Court’s task at this stage is not to resolve factual disputes” and that “issues going to the merits are
not appropriate for consideration at this juncture”).
                                                  37
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 45 of 51




       D.      While Not Required at this Stage, Plaintiffs Show that All U.S. Offices
               Constitute a Single Establishment.

       At this stage the Court does not need to consider whether Jones Day’s offices constitute a

single “establishment.”32 Plaintiffs nevertheless present substantial evidence that Jones Day

operates as a single establishment, without regard to geography. First, as explained above, Jones

Day operates as a single establishment because all associates, nationwide, are subjected to the

same compensation policy and practice. See supra Section II; Grumbine, 586 F. Supp. at 1148 (“It

would hardly make sense to permit an employer to rely on a geographic ‘establishment’ concept

in defense of an unequal pay practice[] when that employer has itself adopted a uniform, non-

geographic pay policy and system.”).

       Second, Jones Day operates as “One Firm Worldwide” whereby their associates are

assigned to “work across offices, practices, and continents.” About Us: One Firm Worldwide,

https://www.jonesdaycareers.com/en/our-values, (last viewed on June 9, 2020). This is not just an

advertising slogan; the Named Plaintiffs testified that, consistent with this policy, they regularly

worked on projects across offices. See, e.g., Ex. C, Williams Dep. 92:15–93:3 (explaining that she

would often be staffed on large litigation projects across offices and practice groups); Ex. F, Stahl

Dep. 60:3–60:12 (explaining that as part of the “One Firm Worldwide” brand, Plaintiff Stahl was

told “that it was very frequent for people to work across offices and be staffed on large matters no

matter where they were located”); id. at 161:6–161:10 (explaining that an associate transferred

between offices); Ex. E, Henderson Dep. 69:18–69:25 (discussing the “One Firm Worldwide”

brand and explaining that she often worked outside the New York office and that attorneys


32
  See Barrett, 2015 WL 5155692, at *8–9 (“The general approach of the cases has been to decline
to determine at the conditional-certification stage whether the plaintiffs will be able to satisfy the
‘establishment’ requirement.”) (collecting cases); Moore, 2012 WL 2574742, at *11 (same); see
also Grumbine, 586 F. Supp. at 1146 (considering on summary judgment whether the
government’s offices constituted one “establishment”).
                                                 38
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 46 of 51




transitioned between offices in different states). Consequently, at the merits stage, Plaintiffs will

be able to establish that Jones Day operates as one “establishment.”33

        E.      Courts Routinely Grant Conditional Certification Based on Evidence Like
                Plaintiffs’.

        Courts in this Circuit routinely grant stage one certification on similar or lesser showings.

For instance, in Galloway v. Chugach Government Services, Inc., this Court conditionally certified

an FLSA collective action and issued notice based on a single declaration that spoke “only in

general terms,” describing the plaintiff’s personal knowledge “that other Residential Advisors

were required to work through meal breaks and beyond their scheduled shifts without receiving

overtime wages.” 263 F. Supp. 3d at 157. While the declaration was “short on detail” it was still

“minimally sufficient” to meet the “low bar of evidence” required at the conditional certification

stage. Id. at 156.

        Similarly, in Blount v. U.S. Security Associates, the court conditionally certified an FLSA

collective based on plaintiffs’ complaint and declarations asserting that they had a common

employer, challenged the same compensation policy alleged to be unlawful, and were all affected

by that same compensation policy in the same material way. 945 F. Supp. 2d at 93–95; see also

Ayala, 12 F. Supp. 3d at 170–71 (granting conditional certification based on the pleadings and

several declarations explaining that all members of the collective were challenging the same

violations of the same policy). Plaintiffs have produced far more than pleadings and declarations.



33
   See Barrett, 2015 WL 5155692, at *9 (noting that it was unlikely that plaintiffs would be
required to show that they worked in the same “physical place” when they performed the same
type of work under centralized controls and worked across geographic regions); Kassman, 2014
WL 3298884, at *8 (noting that whether plaintiffs worked in the same “establishment” was not an
appropriate consideration for conditional certification but explaining that, nonetheless, plaintiffs
presented evidence that the company operated as “one establishment” where “job responsibilities
were generally the same across offices, compensation policies were firm-wide and ultimate
compensation decisions were made by centralized leadership”).
                                                 39
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 47 of 51




       Courts in other circuits also hold this level of evidence sufficient to grant conditional

certification on a plaintiff’s EPA claims. For instance, in Kassman v. KPMG LLP, the court

conditionally certified a collective of female accounting and advisory professionals in different

positions, locations, and levels of seniority based on the plaintiffs’ “declarations detailing their

personal experiences; documentary evidence of KPMG’s firm-wide compensation policies and job

descriptions; and statistical evidence of discrimination,” including testimony and evidence

regarding comparator data. 2014 WL 3298884, at *6. Similar to Jones Day’s compensation system,

at KPMG “firm policy provides that all employee compensation is ultimately decided by persons

at the highest level of firm leadership, who ‘review compensation recommendations,’ make

‘revisions,’ and ‘notify [lower level leadership] when all salary and compensation planning has

been approved.” Id. at *2. The court stressed that, despite the defendant’s contention to the

contrary, “‘[c]ourts have found employees ‘similarly situated’ for purposes of the FLSA where

they performed different job functions or worked at different locations, as long as they were subject

to the same allegedly unlawful policy.’” Id. at *6 (quoting Diaz, 2012 WL 137460, at *6); see also

Wellens v. Daiichi Sankyo, Inc., No. 13–cv–0058–WHO, 2014 WL 2126877, at *5 (N.D. Cal. May

22, 2014) (rejecting the defendant’s claim that the plaintiffs and the collective members were not

similarly situated because their job duties varied and noting that the relevant question was instead

whether “plaintiffs [are] similarly situated with respect to their EPA allegations”).

       Likewise, in Earl v. Norfolk State University, the court granted conditional certification to

a collective of faculty members based on the pleadings, two “skeletal” affidavits of third-party

faculty members alleging pay disparities based on gender, and documentary evidence of the

defendant’s university-wide annual review process, which affected compensation and through

which faculty members were evaluated using the same criteria, including “teaching,” “research,”



                                                 40
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 48 of 51




and “community service.” 2014 WL 6608769, at *6–7. Notably, the court concluded that any

difference in the application of the evaluation criteria to each department did not defeat conditional

certification of a collective including multiple departments because all members of the collective

challenged that the employer paid them less than comparators within their departments. Id. at *7.34

       Plaintiffs’ evidence, including preliminary compensation information of a small number of

named comparators, publications, internal communications addressing the firm’s compensation

policies, and deposition testimony describing associates’ experiences relating to those policies,



34
   Courts in circuits across the country have continued to grant conditional certification to proposed
EPA collectives based on minimal showings. See, e.g., Smith v. Merck & Co., Inc., No. CV 13-
2970, 2016 WL 1690087, at *2, 5 (D.N.J. Apr. 27, 2016) (granting conditional certification based
on pleadings, documentary evidence, and declarations from named plaintiffs, in which they
“attest[ed] that Defendant had a centralized compensation system . . . . ”); Chapman v. Fred’s
Stores of Tenn., Inc., 2:08-cv-1247–HGD, 2013 WL 1767791, *8–9, 16 (N. D. Ala. Mar. 15, 2013),
report & rec. adopted, No. 2:08–cv–01247–HGD, 2013 WL 1760000 (N.D. Ala. Apr. 22, 2013)
(recommending conditional certification of a nationwide EPA collective of thousands of assistant
managers at more than 650 stores based on common job description, training manual, and pay
provisions and employee declarations “upon information and belief” that female managers were
paid less than men); id. at *8–9, 11, 16 (recommending granting conditional certification and
noting that even though district managers made the initial salary decision, “their decisions are
subject to review at a higher level in many cases and are limited by corporate policy and pay
scales”); Moore, 2012 WL 2574742, at *10–12 (granting conditional certification based on
“employment and compensation policies, sample pay data, policy documents, deposition excerpts
of various plaintiffs, and declarations from the Named Plaintiffs, potential class members, and
individuals with knowledge of Defendants’ practices,” all of which indicated a common
compensation policy that led to female employees being paid less than male employees, despite
the plaintiffs working in “different job functions” and in different locations); Ebbert, 2007 WL
2295581, at *1–3 (certifying a collective based on the allegations of four plaintiffs that “as a result
of a common pay scale, they were paid wages lower than the wages paid to men for the
performance of substantially equal work”); Rochlin v. Cincinnati Ins. Co., No. IP00-1898, 2003
WL 21852341, at *1, 14–16, 21 (S.D. Ind. July 8, 2003) (certifying a collective to current and
former female employees working in multiple divisions and locations nationwide based on
“evidence tending to indicate that ‘at least some’ female employees were paid less than their
equally qualified male counterparts, and that those employees are similarly situated to plaintiffs”);
Rehwaldt v. Elec. Data Sys. Corp., No. 95–876, 1996 WL 947568, at *4–5, 9 (W.D.N.Y. Mar. 28,
1996) (allowing notice of EPA collective to all female sales employees in a two-division business
unit where plaintiff (i) alleged that she and other women in the proposed collective were paid less
than male employees doing essentially the same work; and (ii) “submitted wage and bonus
information relating to herself, one other female co-employee and one male co-employee”).
                                                  41
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 49 of 51




demonstrate the “factual nexus between the manner in which the employer’s alleged policy

affected a plaintiff and the manner in which it affected other employees.” Galloway, 263 F. Supp.

3d at 156; see also Freeman, 187 F. Supp. 3d at 23. Evidence of “a compensation policy that is

applied across the proposed class, coupled with evidence that the policy results in discriminatorily

unequal pay, suggests the existence of other similarly situated plaintiffs who may have EPA claims

arising from the application of that policy.” Coates, 2015 WL 8477918, at *11. Plaintiffs have

presented more than sufficient evidence that there is a compensation policy that is applied to all

female associates at Jones Day and that the policy results in unequal pay based on gender,

indicating that other female associates at Jones Day are similarly situated to the plaintiffs and that

conditional certification is appropriate.

V.     RELIEF REQUESTED

       In light of Plaintiffs’ preliminary evidence, the Court should conditionally certify the

collective and should authorize opt-in notice to all female associates who have been employed at

Jones Day since April 3, 2016, or three years prior to the filing of this litigation.35 Consistent with

the EPA’s remedial purposes, courts favor broad notice to employees who may be victims of

alleged unlawful practices. This avoids a multiplicity of duplicative actions and enables employees

to preserve their claims and provide evidence to show that they are, in fact, similarly situated to




35
   Courts routinely authorize notice three years prior to the filing of the Complaint. See Meyer, 344
F. Supp. at 210 (“[B]ecause equitable tolling issues often arise for prospective plaintiffs, courts
frequently permit notice to be keyed to the three-year period prior to the filing of the complaint,
with the understanding that challenges to the timeliness of individual plaintiffs’ actions will be
entertained at a later date.” (internal quotation marks and citation omitted)); Hunter v. Sprint Corp.,
346 F. Supp. 2d 113, 120 n.4 (D.D.C. 2004) (approving notice to be sent based on the filing of the
complaint); see also Castillo v. P&R Enters., Inc., 517 F. Supp. 2d 440, 449 (D.D.C. 2007) (noting
that it makes administrative sense to extend the period based on the date the complaint is filed,
rather than the date the notice is sent).
                                                  42
      Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 50 of 51




Plaintiffs. In contrast, failure to provide notice will mean that employees’ EPA claims will

needlessly expire and that the judicial system may be burdened with overlapping suits.

       Accordingly, the Court should conditionally certify the proposed collective and order the

parties to meet and confer on a proposed notice.




Respectfully submitted,

Date: June 9, 2020                    /s/ Kate Mueting
                                     Kate Mueting (DC Bar No. 988177)
                                     Paul Blankenstein (DC Bar No. 304931)
                                     SANFORD HEISLER SHARP, LLP
                                     700 Pennsylvania Avenue, SE, Ste. 300
                                     Washington, D.C. 20003
                                     Telephone: (202) 499-5206
                                     Facsimile: (202) 499-5199
                                     kmueting@sanfordheisler.com

                                     Deborah K. Marcuse (D.C. Bar No. 995380)
                                     SANFORD HEISLER SHARP, LLP
                                     111 S. Calvert Street, Ste. 1950
                                     Baltimore, MD 21202
                                     Telephone: (410) 834-7415
                                     Facsimile: (410) 834-7425
                                     dmarcuse@sanfordheisler.com

                                     David W. Sanford (D.C. Bar No. 457933)
                                     Russell L. Kornblith*
                                     SANFORD HEISLER SHARP, LLP
                                     1350 Avenue of the Americas, 31st Floor
                                     New York, NY 10019
                                     Telephone: (646) 402-5650
                                     Facsimile: (646) 402-5651
                                     dsanford@sanfordheisler.com
                                     rkornblith@sanfordheisler.com

                                     *admitted pro hac vice

                                               43
Case 1:19-cv-00945-RDM Document 145-1 Filed 08/07/20 Page 51 of 51




                        Attorneys for Plaintiffs, the Proposed Classes, and the
                        Proposed Collective




                                  44
